Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 1 of 19



                                                                       FILED BY                  D.C,
                               UNITED STATES DISTRICT CO URT
                               SOUTHERN DISTRICT O F FLO RIDA                JUL 22 2222
                                 FORT LAUDERDALE DIVISIO N                   ANGELA E.NOBLE
                                                                            CLEBKk)S.DIST Cl:
                                                                           s.D.oFFtk.-FT.LAUD.
      CARY W ALOW ITZ,on his own behalf
      and aIIsim ilarly situated indi
                                    viduals


             Plaintis

             M.                                      CASE NO .:

      CORPO RATE COACHES,INC.,
      a Florida CorporationuLAURIE BARDER,
                           -

      ihdividually,A NDREW BARDAR,individually
             Defendants
                                                      /

                                 CLASS ACTIO N CO M PLAINT

             Plaintiff,CARY WALOW ITZ Cplaintifrl,on behalfofhimselfand other
      em ployees and form erem ployees sim ilarly situated,by and through undersigned

      counsel,files this Com plaintagainstDefendants,CORPO RATE COACHES,INC.,

      ('CC''),LAURIE BARDAR,individually,ANDREW BARDAR,individually,
      CDefendants'')and statesasfollows:
                                        JURISDICTIO N
              1.        Jurisdiction in this Courtis properas the claim s are brought

      pursuantto the FairLaborStandardsAct,asamended (29 U.S.C.j201,g.
                                                                     lsea..
      hereinaftercalledthe ('IFLSAD to recoverqnpaid backwages and gratuities,an
      additionalequalam ountas liquidated dam ages,obtain declaratory relief,and

      reasonable fees and costs.

              2.        Thejurisdictionofthe Courtoverthiscontroversyisbasedupon
      (29 U.S.C.j216(b).
Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 2 of 19




             3.      This Courthas the authority to grantdeclaratory reliefpursuantto

      the FLSA and the FederalDeclaratoryJudgemensAct(1'DJA''),28 U.S-C.92201-

      02.
                                          PARTIES

             4.       AtaIItim e'
                                s m aterialhereto,Plainti
                                                        ffw as,and continues to be a

      residentofBroward County,Florida.
             5.       AtalItim es hereto CC was a Florida profitcorporation.Fudher,at
      aIltim es m aterialhereto,CC w as engaged in business in Florida,w ith a principle

      place ofbusiness in Florida.

              6.      Atal1tim es relevantto this action,LAURIE BARDA R was an
      individualresidentofthe State ofFlorida,who owned and operated CC,and who

      regularly exercised the authorityto:(a)hire andfire employees ofCC;(b)
      determinetheworkschedulesfortheemployeesofCC;and(c)controlthe
      finances and operations ofCC.
              7.       AtalItim es relevantto this action,ANDREW BARDAR was an
       individualresidentofthe State ofFlorida,who ow ned and operated CC,and who

       regularly exercisedthe authorityto:(a)hire and fire employees ofCC;(b)
       determinetheworkschedulesforthe employees ofCC;and (c)controlthe
       finances and operations ofCC.
              8.       AtalItim es hereto,Plaintiffw as ''engaged in comm erce'
                                                                              'within

       themeaning of56 and97oftheFLSA.
               9.      Atalltim es hereto,Plainti; was an 'lem ployee'
                                                                     'ofDefendants
Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 3 of 19




      w ithin the meaning ofFLSA.

              10.     AtaIltim es m aterialhereto,Defendants were ''em ployers''

      within the meaning ofFLSA.


              11.     AtaIItim es m aterialhereto,Defendants were,and continue to be

      an 'lenterprise engaged in com m erce''w i
                                               thin the m eaning ofFLSA.
             12.      AtalItim es materialhereto,Defendants were,and continue to be

      an enterprise engaged in the ''production ofgoods forcomm erce''within the
      meaning ofthe FLSA.

             13.      Based upon inform ation and belief,the annualgross revenue of

      Defendantswasinexcessof$2,000,000,00 perannum during the relevanttime
      periods.

             14.      AtaIItim es hereto,Plaintil w as l'engaged in com merce''and

      subjectto individualcoverage ofFLSA.
             15,      AtaIItim es hereto,Plaintis w as engaged in the ''production of

      goodsforcommerce''and subjectto the individualcoverage ofFLSA.
              16.     The additionalpersons who m ay becom e Plaintiffs in this action

      are/were paid dri
                      vers ofDefendants,w ho held sim ilarpositions to Plaintiff,and

      whoworked inexcessoffody (40)hoursduring one ormoreworkweeksduring
      the relevanttime periods butwhodid notreceive pay atone-halftimeitheir

      regularratefortheirhoursworkedinexcessoffo* (40)hoursorthe20% driver
      gratuitythatDefendants billed theirclients.
             17.      AtalItim es m aterialhereto,the work performed by Plaintiff,and
Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 4 of 19




      those sim ilarly situated,was directly essentialto the business perform ed by

      Defendants.

                                  STATEM ENT O F FACTS


              18.      In approxim ately 2016 Defendants hired Plaintif to work as an

      hourly paid driveron Defendants'behalf.

              19.     As a prerequisite to his hiring,Defendants required Plaintiffto
      sign an independentcontractoragreem enton a take itorIeave basis,which

      dictated Plainti/s com pensation,and fudhercontrolled alIaspects ofPlaintiffs

      em ploym entand work forDefendants.

             20.      Plaintiff,and those sim ilarly situated,also was required to
      undergo training by Defendants'm anagem ent,adhere to Defendants'written

      policiesand proceduresforperformingjobson Defendants'behalf,wearcedain
      attire/uniform s provided by Defendants.

             21.      AtaIItim es during his em ploym entw ith Defendants,Plainti#,
      and those sim ilarly situated,only drove Defendants'vehicles to drive Defendants'

      clients.Defendants paid forthese vehicles,along w ith insurance,perm its,fuel,

      and registration associated forthese vehicles.

             22.      Plaintil and those sim ilarly situated was only paid an hourly

      wage foreachjob thathe performed forDefendants eventhough Defendants
      billed Defendants'clients a 20% drivergratuity on top ofwhatw@s billed foreach

      and everyjob thatthe Plaintif performed forDefendants.
Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 5 of 19




              23.     Atvarious m aterialtim es hereto,Plaintil worked forDefendants

      in excessofforty(40)hourswithin aworkweek.
              24.      From atIeast2016 and continuing through March 2020,

      Defendants failed to com pensate Plaintiff,and those sim ilarly situated,ata rate of

      one-halftimes Plaintiffs regularrateforalIhoursworked in excessoffo* (40)
      hours in a single workw eek in addition to the 20% drivergratuity thatDefendants

      billed Defendants'clientsforeach and everyjobthatPlainti
                                                             l performed for
      Defendants.Plaintiff,and those sim ilarly situated,should be com pensated atthe

      rate ofone-halftimes Plaintiffs regularrate forthose hours thatPlaintil worked in

      excessoffody(40)hours perweekas required bythe FLSA.Plainti: and those
      sim ilarly situated should be com pensated their20% drivergratuity underthe 2011

      FinalRule underFLSA and 29C.F.R.ï 531.32.
             25.      Defendantshave violated Title 29 U.S.C.j207 from atIeast2016
      and continuing to date,in that:

                         a. Plaintilworked in excess offorty(40)hours perweekfor
                             the period ofem ploymentw ith Defendants;
                         b. No payments,and provisions forpaym ent,have been

                              made by Defendantsto properly compensate Plaintis
                              atthe statutory rate ofone-halftim es Plainti
                                                                          / s regular

                              rateforthose hoursworked in excessofforty(40)hours
                              perwork week as provided by the FLSA;

                         c. No paym ents,and provisions forpaym eht,have been
    Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 6 of 19




                                 m ade by Defendants to properly com pensate Plaintil

                                 forthe 20% drivergratuity thatDefendants

                                 billed Defendants'clientsforeach and everyjobthat
                                 Plaintiffpedorm ed forDefendants as provided by FLSA;

                             d. Defendants failed to m aintain propertim e records as
                                 m andated by the FLSA.

                                      STATEM ENT O F CLAIM

                 26.     Plaintiffrealleges and revers paragraphs 1 through 25 ofthe

          Com plaintas itis fully setfodh herein.
                 27.     Plaintiffwas a lim ousine driverforDefendants.Defendants

          m isclassified Plaintiffas an IndependentContractor.As a result,Defendants did
          notpay Plaintil forany overtim e com pensation forthe overtim e hours worked by

          Plaintiffaswellas the 20% drivergratuity charged on top ofwhatw as billed for

          eachand everyjob thatPlaintil performedforDefendants.
                 28.     Plaintiffestimates he isowed approximately $121,648 in unpaid
          ovedim e com pensation,unpaid gratuities com pensatioh,and liquidated

          dam ages.
                 29.     Plaintiffwas em ployed with Defendants from February 2016

          through March 2020 as a lim ousine driver.Plainti# estim ates he averaged

          approximatelyforty-five (45)hoursperweek butwaspaid only $20an hourno
          matterhow many hours he worked forDefendants (Sometimesas manyas 16
I
          hours a day).ForeveryjobthatPlainti
                                            ffpe/ormed forDefendants,Defendants




I
!
(
Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 7 of 19




      billed Defendants'clients a 20% drivergratuity thatwas added to the client's bill

      on top ofthe totalcharge fortheirIim ousine services.Defendants sometimes

      charged theirclients bythe hourfor''Chader''jobs.Charterjobsare billed ata
      m inim um of3-4 hours and can run as long as 12-16 hours attim es.Plaintifs

      damages are estimated asfollows:$800/40 hours perweek= $20 x .5 = $10x 5
      OT hoursperweek = $50 in OT perweekx 213 weeks = $10,650 in unpaid
      wages or$21,300 with Iiquidated damages.The damage calculationsare based
      on estim ates and the information Plaintiffhas athand.W hen Defendantprovides
      tim e and pay records,Plainti; m ay be able to give a m ore precise and updated

      dam age calculation.

             30.     As to Plaintif s claim forunpaid 20% drivergratuities,Plaintiff

      worked forDefendantsfor213 weeks.Based upon an average of7jobsa week
      with an average ofone additionalChaderjob aweek,Plaintiffaveragesthathe
      performed approximately 1,491jobsand 213 CharterjobsforDefendants.The
      20% drivergratuities can be estimated as follows fornon-charterjobsand
      Chaderjobs:non-chaderjobsare billed byDefendants'ata rateapproximately
      $60-$160 depending ontype ofIimousine (sedan,SUV,stretch Iimousine or
      Iimousine van)and the countypickup Iocation and drop off+ 20% drivergratuity.
      Chaderjobs are billed atthe rate of$60-$160 an hour(3-4 hourminimum)
      depending onthe type ofIimousine (sedan,SUV,stretch Iimousine orIimousine
      van)andthe county pickup Iocation and drop off+ 20% drivergratuity.Based on
      theaveragenumberof1,491jobsand213Chaderjobsperformed byPlaintift
Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 8 of 19




      Plaintiffestim ates thatbased on his knowledge ofthe rates thatthe Defendant

      was billing theirclients the average 20% drivergratuitywas approximately $18
      perjob and $72 perCharterjob.PlaintiFsdamagesare estimated asfollows
      1,491x $18 = $26,838 and 213 x $72 = $15,336 fora grand totalof$42,174 in
      unpaid 20% drivergratuities or$84,348 with liquidated damages.The damage
      calculations are based on estimates and the information Plainti
                                                                    ffhas athand.

      W hen Defendantprovidesclientandjob billing records,Plaintiffmay be able to
      give a m ore precise and updated dam age calculation.

              31.    Asto PlaintiTs claim forunjustenrichment,Plaintiffseeks
      reim bursem entforalItax Iiabilities paid by Plaintiffas a resultofDefendants'

      m isclassification ofhim as an independentcontractor.As the calculation ofthese

      dam ages ultim ately w illrely upon the docum ents provided by Defendants as to

      these am ounts paid and/orwithheld,Plaintiffcannotprovide a m onetary estim ate
      to as the value ofdam ages atthis time.Plaintiffcan estim ate,however,thatthese

      damageswillexceed $16,000.
              32.     Plaintiffalso seeks reim bursem entofhis fees,and costs as

      required underthe FLSA,in the eventthathe is the prevailing party.


                                          CO UNT I
                       RECOVERY O F OVERTIM E GO M PENSATIO N
              33.      Plaintif realleges and revers paragràphs 1 through 32 ofthe

      Com plaintas itis fully setforth herein.

              34.      From atleast2016 and untilM arch 2020,Plaintiffworked in




                                                 8
Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 9 of 19




      excessofthe forty (40)hours perweekforwhich Plaintiffwas notcompensated
      atthe statutory rate ofone-halftiM es Plaintils regularrate ofpay.
               35.    Plaintiffwas entitled to be paid atthe statutory rate ofone-half

      times Plaintifs regularrate ofpayforthose hoursworked inexcessoffody (40)
      hours.
               36.    AtaIItim es m aterialhereto,Defendants failed,and continue to

      fail,to m aintain propertime records as m andated by the FLSA.
               37.    Defendants'actions were w illfuland/orshowed reckless

      disregard forthe provisions ofthe FLSA as evidenced by its failure to
      com pensate Plainti# atthe statutory rate ofone-halftimes Plaintifs regular

      rate ofpayforthe hoursworked inexcessofforty (40)hours perweekswhen
      itknew,orshould have known,such was,and is due.
               38.    Defendants failed to properly disclose orapprise Plaintiffof

      Plaintif s rights underthe FLSA .
               39.    Due to the intentional,w illful,and unlawfulacts ofDefendants,

      Plainti: sulered and continues to su#erdam ages and Iostcom pensation fortim e

      worked overforty (40)hours perweek,plus Iiquidated damages,
               40.    Plainti; is entitled to an award offees and costs pursuantto 29

      U.S-C.j216(b).
               41.    AtaIItim es materialhereto,Defendants failed to com ply with

      Title29andUnitedStatesDepadmentofLaborRegulations,29C.F.R.55516.2
      and 516.4,with respectto those sim ilarly situated to the nam ed Plainti; by vidue
Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 10 of 19




       ofthe m anagementpolicy,plan ordecision thatintentionally provided forthe

       com pensation ofsuch em ployees forfewerhours than they actually wotked.

              42.        Based upon information and belief,the em ployees and former
       em ployees ofDefendants sim ilarl
                                       y situated to Plaintil were notpaid foraIIhours

       worked,and tothe extentsuch hours,ifproperly credited to Plaintiftwould have
       credited Plaintil (andthose sim ilarlysituated)with more thanfo* (40)ormore
       hours in a work week,Defendants failed to properly pay Plaintiff,and those
       sim ilarly situated to him ,properovedim e w ages attime and a halftheirregular

       rate ofpay forsuch hours.

              W HEREFORE,Plaintiffrespectfullfrequeststhatjudgementbeentered
       in his favoragainstDefendants'
                                    ,

                     a. Declaring,pursuantto 29 U.S.C.j52201and 2202,thatthe
                           acts and practices com plained ofherein are in violation ofthe

                           maxim um hourprovisions ofFLSA;

                     b. Awarding Plaintil ovedim e com pensation in the am ountdue to

                           him forPlaintifstime worked in excessofforty (40)hoursper
                           work week;

                     c. Awarding Plaintiffliquidated damages in an am ountequalto

                           the overtim e award;

                     d     Awarding Plainti; fees,costs and expenses ofthe Iitigation

                           pursuantto 29 U.S.C.j1216(b);
                     e. Awarding Plainti; pre-judgmentinterest'
                                                              ,and



                                                  10
Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 11 of 19




                         Ordering anyotherfudherreliefthe Courtdeemsjustand
                        proper.
                                            COUNY 11
                RECOVERY OF20% DRIVER GRATUIU GOMPENSATION

              43.      Plaintiffrealleges and reavers paragraphs 1 through 42 ofthe

      Com plaintas iffully setforth herein.
              44.      From atIeast2016 and continuing through M arch 2020,

       Defendantsfailedto compensate Plaintifthe 20% drivergratuityforeachjob that
       he performed forDefendants even though Defendants billed Defendants'clients a

       20% drivergratuity ontop èfwhatwasbilled foreach and everyjobthatthe
       Plaintiffperform ed forDefendants.

              45.     Plaintiffwasentitle:to be paid the 20% drivergratuity underthe
       2011 FinalRule underFLSA and 29 C.F.R.â 531.32.
              46.     Defendants'actions were willfuland/orshowed reckless

       disregard forthe provisionsofthe 2011 FinalRule underFLSA and 29 C.F.R.j
       531.32 as evidenced by its failure to com pensate Plaintiffthe 20% drivergratui
                                                                                     ty

       foreachjobthathe performed forDefendantseventhough Defendants billed
       Defendants'clients a 20% drivergratuity on top ofwhatwas billed foreach and

       evefy job thatthe Plaintiffperformedwhen itknew,orshould have
       known,such was,and is due.

              47.      Defendants failed to properly disclose orapprise Plainti# of

       Plaintifs rights underthe FLSA .




                                               11
Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 12 of 19




              48.      Due to the intentional,w illful,and unlae ulacts ofDefendants,
       Plainti# su#ered and continues to sufferdamages and lostcompensation forthe

      20% drivergratuityontop ofwhatwas billed foreach and everyjob thatthe
       Plaintiffperformed forDefendants,plus Iiquidated dam ages.

              49.      Plaintiffiseniitledtoanaward offeesand costspursuantto29
       U.S.C.j216(b).
              50.      AtalItimes materialhereto,Defendants failed to complywith the

       2011FinalRule underFLSA and 29 C.F.R.j 531.32,with respectto those
      sim ilarly situated to the named Plaintil by virtue ofthe managem entpolicy,plan or

       decisionthatintentionally provided bythe com pensation ofsuch em ployees by not

       paying the 20% drivergratuity thatPlaintiffearned on each and every

      jobthathe performed forDefendants.
              51. Based uponinformationanddelief,theemployeesandformer
       em ployees ofDefendants sim ilarly situated to Plaintil were notpaid the 20%

       drivergratuity on top ofwhatwas billed foreach and everyjob thatthe Plaintil
       perform ed forDefendants,ifproperly credited to Plainti
                                                             f,would have credited

       Plaintiff(and those similarly situated)with substantialwages ina workweek,
       Defendantsfailed to properly pay Plaintift and those similarly situated to him ,
       the proper20% drivergratuityforeachjobthathe performed forDefendants
       eyen though Defendants billed Defendants'clients a 20% drivergratuity on top of

       whatwasbilled foreach and every job thatthe Plainti; performedforDefendants.
              W HEREFORE,Plainti# respectfully requeststhatjudgementbe entered



                                               12


                                                             '                              .
                                       .
Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 13 of 19




       in his favoragainstDefendants'
                                    ,

                       a. Declaring,pursuantto FLSA the 2011 FinalRule and 29 C.F.R.

                             j 531.32,thatthe acts and practices complained ofherein are
                             in violation ofthe rules concerning the ownership oftips ;

                       b. Awarding Plainti; the 20% drivergratuity on top ofw hatwas

                             billed foreachand everyjobthatPlainti# pedormed for
                             Defendants in com pensation in the am ountdue to him for

                             eachjob thatPlaintif performed forDefendants'
                                                                         ,
                       c. Awarding Plaintiffliquidated dam ages in an am ountequalto

                             the 20% drivergratuity award'
                                                         ,

                       d     Awarding Plainti# fees,costs and expenses ofthe Iitigation

                             pursuantto29 U.S.C.jj216(b);
                       e. Awarding Plaintiffpre-judgmentinterest'
                                                                ,and
                       f. Ordering any otherfurtherreliefthe Courtdeemsjustand
             .              Proper.
                                             CO UNT IlI
                                      U NJUST E NR IC HM EN T

                 52.       Plaintil realleges and reavers paragraphs 1 through 51 ofthe

       Com plaintas iffully setfodh herein.

                 53.       Plainti; and the UnjustEnrichmentPlainti
                                                                  lsprovidetd)driver
       services to Defendants pursuantto an l'IndependentContractor''agreem entw hich

       ataIItim es relevant,was a contractofadhesion,drafted orim posed exclusivel
                                                                                 y by

       Defendants,exclusivelyfortheirbenefitby,among otherthings:(a)misclassiNing


                                                 13                          .
Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 14 of 19




       Plaintiffs as ''independentcontrad ors''while in reality,atalItim es controlling the

       method and mannerofworkperformed bythe drivers,(b)refusing to provide
       workers'compensation benefits/insuranceforthe drivers;and (c)benefiting
       from a tax Iiability stand pointto the detrim entofi
                                                          ts drivers by classifying them

       as independentcontractors.

                 54.    Such agreements,and the econom ic reality ofthe m annerin

       which itwas im posed,was unlawful,unconscionable,and void as againstpublic

       policy.                                '

                 55.    Defendants receive substantialbenefits from Plaintiffs and the

       UnjustEnrichmentPlaintisswho drive and/ordroveforDefendants atDefendants'
       direction.Defendants nonetheless retain,and are unjustlyenriched,by the
       accounts itretains from theircustomers forthe driverservices provided by

       Plaintiffs and the putative class m em berPlaintils,w ithoutfully com pensating

       them forproviding such service.
                 56,    During aIItim es relevant,Defendants,by classifying Plaintiffand

       the putative class m em bers as independentcontractors received signifioanttax

       exem ptions and avoided tax Iiability forthe paym ents m ade to its drivers.ln turn,

       the drivers assum ed m ost,ifnotaIIofthe tax liability to the InternalRevenue

       Service (11IRS''),foramounts paidthatshould have been propodionallyborne by
       Defendants and Plaintiff.Accordingly,Plaintiffs seek reim bursem entforthese

       portions ofm oney paid by them to the IRS,thatwould nothave to have been paid

       had Defendants properly classified them as em ployees and notindependent



                                                  14
Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 15 of 19




       contractors.

               W HEREFORE,Plaintiffandthe UnjustEnrichmentputative Plaintiffs,are
       entitled to fullrestitution as a resultofDefendants'm isclassification ofthem as

       Independentcontractors.

                                        COUNT IV
                                   DEGLARATORY RELIEF

               57.     Plainti# realleges and incorporates aIIallegations contained

       within Paragraphs 1-56 above.

               58.     Plaintiffand Defendants have a FairLaborStandards Actdispute

       pending,whichthe Coud hasjurisdictionto hearpursuantto 28 U.S.C.51331,as
       a federalguestion exists.
               59.     The Coud also hasjurisdictionto hearPlaintifs requestfor
       declaratory reliefpursuantto the Declaratory JudgmentAct.28 U.S.C.0j2201-
       2202.

               60.     Plainti; m ay obtain declaratol relief.

               61.     Defendants em ployed Plaintil.

               62.     Defendants are an enterprise covered by the FLSA .

               63.     Plaintiffwas individually covered by the FLSA.

               64.     Plaintif is entitled to ovedim e com pensation pursuantto 29

       U.S.C.j207(a)(1).
               65.     Defendants failed to pay ovedim e com pensation as required by

       Iaw.




                                               15
    Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 16 of 19




                   66.      Plainti# is entitled to the 20% drivergratuity on top ofwhatwas

             billed foreachand everyjobthatPlaintiffperformed forDefendants pursuantto
             the 2011FinalRule underFLSA and29 C.F.R.j 531.32.
                   61.      Defendants failed to pay the 20% drivergratuity as required by

           law.

                   62.      Defendants did notrely on a good faith defense in theirfailure
          to abide by the provisions ofthe FLSA.
                   67.      Plaintiffis entitled to an equalamountofIiquidated dam ages.

                   68.      ltis in the public interestto have these declarations ofrights

           recorded.

                   69.      Plaintiffsdeclaratoryjudgmentactionservesthe usefulpurpose
           ofclarifying and settling the Iegalrelations atissue.

                   70.     The declaratoryjudgmentactionterminatesand a#ordsrelief
          from uncedainty,insecurity,and controversy giving rise to the proceeding.

                            Plaintiffdemandsa trialbyjury.
                  W HEREFORE,Plaintiffrespectfully requests thatjudgmentbe entered
           In his favoragainstDefendants'
                                        ,
i
!                          a. Declaring, pursuantto 29 U.S.C.552201and 2202,that
!
1
l
                                the acts and practices com plained ofherein are in violation

                                ofthe ovedim e provisions ofthe FLSA ;

                           b. Aw arding Plaintis overtime compensation in the am ountdue

                                to him forPlaintilstimeworkedinexcessofforty(40)hours



                                                   16
    Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 17 of 19




                             perwork week.

                             Awarding Plaintiffliquidated dam ages in an em ountequalto

                             the ovedim e award.

                        d. Declaring,pursuantto the 2011 FinalRule underFLSA and

                            29 C.F.R.â 531.32 thatthe acts and practices complained of
                            herein are in violation oftip ownership provisions ofFLSA.

                        e. Awarding Plaintiffcom pensation in an am ountequalto the
                            20% drivergratuity on top ofwhatwas billed foreach and

                            everyjobthatPlaintil performed forDefendants.
                            Awarding PlaintiffIiquidated dam ages in an am ountequalto
                            the 20% drivergratuity on top ofwhatwas billed foreach and

                            everyjobthatPlaintif performed forDefendants.

                        g. Awarding Plaintifffees,costs and expenses ofthe litigation

                            pursuantto29 U.S.C.â216(b).
                             Awarding Plainti# prejudgmentinterest.
                            G ranting Plaintiffan O rder,on an expedited basisjallowing

                            him to send Notice ofthis action,pursuantto 29 U.S.C.j
                            216(b)to those sim ilarlysituated to Plaintiff.
                            Declaration ofrights finding:Thatan em ployer-em ployee

                            relationship existed,Plainti# worked hours overfody(40)
                            in a work weekw ithoutreceiving correctovedim e wages

                            pursuantto the FLSA,Defendants failed to keep accurate



                                                17
i
Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 18 of 19




                        time records,Defendants have a Iegalduty to pay Plaintiff

                        overtim e wages pursuantto the FLSA and failed to do so)

                        Defendants have a Iegalduty to pay Plaintiffthe 20% gratuity

                        ontop ofwhatwasbilled foreach and everyjob thatPlaintiff
                        perform ed forDefendants pursuantto FLSA and failed to do

                        so,Defendants failed to prove a good faith defense,Plaintiff

                        isentitled to ovedime wages,20% drivergratuitieson aIljobs
                        he perform ed forDefendants,Iiquidated damages and fees

                        and costs pursuantto the FLSA.

                    k. Ordering anyotherfurtherrelieftheCourtdeemsjustand
                        proper.


                                   JURY DEM AND

             Plaintiffdemandstrialbyjuryon aIIissues sotriable as a matterofright
             byjury.
       DATEDthi
              s22 dayof J:            ,2020.
                                     Respectfully subm itted,


                                        C                        '
                                     CARY W ALOW ITZ Pro Se
                                     6109 EATON STREET
                                     HOLLYW OO D,FLO RIDA 33024
                                     Tel:954-839-5166
                                     E-m ail:




                                            18
Case 0:20-cv-61475-RKA Document 1 Entered on FLSD Docket 07/22/2020 Page 19 of 19




                                   Certificate ofSe- ice

            Ihereby cedify thata true and corred copy ofthe foregoing was served by

       cedified m ailon        '    ,2020 on aIlcounselorpadies ofrecord on the

       Service list.




                                   Cary W alowitz Pro Se



                                     SERVICE LIST


       Chad M uney



       Clark & M uney PLLC

      2400 E.Com m ercialBlvd.Ste.820

      FörtLauderdale,FL.33308-4054

      (954)776-3819




                                            19
